AVERY, P.J., (W.S.),
(dissenting).
The record in this case came to this Court from the Supreme Court of the State of Tennessee. The record was filed in the Supreme Court of the Eastern 'Section of this State on October 3, 1963.
On November 14, 1963, the Supreme. Court entered an order, saying:
“In this cause it appearing to the Court that the appeal prayed and granted in this cause should have been to the Court of Appeals instead of this Court. *207It is therefore ordered by the Court that this cause he and is stricken from the docket of this Court and placed on the docket of the Court of Appeals.”
This Western Section of the Court of Appeals while sitting in the Eastern Section on the 12th day of December 1963, was advised by the Clerk that parties in this proceeding had agreed for the hearing of the entire matter involved in the civil case to be had on briefs, and in the regular order of assignment, this record was assigned to Judge L. D. Bejach for the preparation of an opinion for this Court.
The record did not get to the Supreme Court upon appeal from the judgment of the lower Court. It was filed in that Court under the style, State of Tennessee, Ex Eel. Lodge Evans, District Attorney General v. Mr. and Mrs. Charles V. Caldwell, in the Criminal Court of Washington County, Tennessee, and counsel for the petitioners have styled their document as follows:
“PETITION OF ME. AND MES. CHAELES V. CALDWELL FOE WRIT OF CEETIOEAEI TO EE-VIEW THE JUDGMENT OF THE CRIMINAL COUET OF WASHINGTON COUNTY, TENNESSEE, AND FOE WEIT OF SUPEESEDEAS TO SUPEESEDE THE SAME PENDING EEVIEW.”
The petitioners, Mr. and Mrs. Charles V. Caldwell, were parties to a padlock proceeding filed in the Criminal Court of Washington County, Tennessee, and at the time when they had been indicted under Section 23-301 et seq. T.C.A. charging them with the operation of a nuisance. -
Prior thereto both defendants, Mr. and Mrs. Charles V. Caldwell, had been enjoined from selling whiskey etc. at the involved location in a prior proceeding or hearing. *208On the trial of the indictment, which was against Mr. Charles V. Caldwell only, and not against his wife, there was an acquittal. The padlock proceedings ran against both Mr. Caldwell and Mrs. Caldwell. The criminal case against Mr. Caldwell and the padlock proceedings against both Mr. and Mrs. Caldwell was heard before the Honorable Oris D. Hyder, Criminal Judge for said Criminal Circuit, at the same time, the record showing that the padlock proceedings against both Mr. and Mrs. Caldwell was heard before the Judge only, while the criminal indictment against Mr. Caldwell was tried to the Court and a jury.
Counsel for the parties agreed that the cases would be heard on one record and as provided by law with respect to the padlock proceedings and the criminal proceedings, and that the Judge himself would determine the padlock proceedings, while the criminal proceedings against only Mr. Caldwell would be determined by a jury.
The bill of exceptions show that in the criminal case there was a verdict of not guilty, and in the civil padlock suit after the proof was introduced on the criminal issue and the civil issue at the same time, and concluded as to the criminal issue, the Court then heard other proof with respect to the padlock proceedings.
My view of this record is that it is not necessary for this Court to consider the jury verdict at all because we consider only whether the proof preponderates against the judgment of the trial Court in the civil action, while the jury had to determine whether the proof was sufficient to convict Mr. Caldwell beyond a reasonable doubt.
At conclusion of the padlock proceedings, the Court said:
*209“All right. Well, as I have said before, I certainly feel that to padlock a residence is a last resort on the part of the Conrt to abate a nuisance. In this case I have a clear recollection of hearing this case before, and certainly it’s my recollection that we hoped that this condition would be cleared np in that neighborhood by action less than a padlock order.”
The Court was then speaking about injunction proceedings wherein he had enjoined the sale of liquor and other disturbing features by both Mr. and Mrs. Caldwell at the particular premises involved sometime prior to this hearing. He then continued:
“It is the opinion of the Court and from the proof that I have heard here- today, that the condition out there is a continuing condition, that it constitutes a nuisance in the neighborhood, and that it is further the opinion of the Court that any action less than a padlock of this property would be ineffective and it’s my opinion that it should be padlocked to abate this nuisance. ’ ’
After that there was much discussion between the Court and counsel. Attorney for the defendants, Mr. and Mrs. Caldwell, was asking for ninety days before the padlock order would be made effective, and stated they wanted to sell the property and move elsewhere if they could, and finally after much conversation back and forth between the Court and counsel the last thing that appears in this record is as follows:
“THE COURT: I’ll agree to ninety days, with this provision: That if there is circumstantial evidence or direct evidence which the State produces to me, that this situation is in any way continuing out there, I’ll *210hear the Attorney General on making it effective immediately. Now, if there’s people going np there, as the testimony is here in the past, if liquor is being sold out there, and there is a lot of traffic to and from this house, I will hear the Attorney General instanter, and if there is proof to that effect, I am going to close it then, even if it’s on a week-end, and I hope yon understand that, and otherwise I will make this Order to padlock it, I will give them ninety days to move out of this property, and have it closed.
“MR. MITCHELL: If your Honor, please, we respectfully save exceptions to Your Honor’s ruling and draw an appropriate Order to appeal it.
‘ ‘ THE COURT: All right. ’ ’
Then there is this statement:
“THIS IS ALL OF THE EVIDENCE INTRODUCED AND HEARD IN THE CAUSE BEFORE THE COURT, IN THE ABSENCE OF THE JURY, INCLUDING THE COURT’S DECISION ON THIS MATTER.”
There is no technical record filed and nothing* appearing with the record except the bill of exceptions. There are none of the pleadings below, no judgment shown to have been entered in this cause, and there is no prayer for appeal other than what is quoted hereinabove and there is no order granting appeal. The member of the Court writing this dissenting opinion, thinking perhaps that we did not have all the record filed with the Clerk, communicated by telephone with the Clerk of the Court for the Eastern Division and was informed by his Chief Deputy that no technical transcript was ever filed in that *211office, and it is distinctly remembered by this Court that when this case was called on the docket the Court was informed that the record was not present in the Court, even though it was to be heard on briefs, and the Clerk forwarded this record after having procured it from some other person, to the member of this Court to whom it had been assigned.
So far as this record shows there are no pleadings, no entry of any judgment of the Court on the minutes, nor is there any judgment of the Court appearing in the record, other than just what is quoted above, which is an oral statement from the bench, and constitutes no order that can be considered by this Court. In this petition for a supersedeas it is said:
“Petitioners filed a motion for a new trial, which reads as follows:
“ ‘Because the judgment ordering the defendants’ residence padlocked is contrary to the weight of the evidence.
“ ‘Because the judgment is contrary to the law and the evidence.
“ ‘Because there is no evidence to support the judgment.
“‘Because padlocking defendants’ residence amounts to a confiscation or forfeiture of their property without compensation and without due process of law, in violation of Article I, Sections 8 and 21, of the Constitution of Tennessee.
“ ‘Because padlocking the defendants’ residence and depriving them of their home amounts to confiscation or forfeiture of their property without due *212process of law and without compensation, in violation of the 5th and 14th Amendments to the Constitution of the United States’/’
The petition continues to say:
“Their motion for a new trial was overruled, and they prayed and were granted an appeal to this Honorable Court, and they have filed an appeal bond. However, they are advised that they have a right to petition this Honorable Court for the writ of certiorari to bring the record speedily before the Court and for a writ of supersedeas staying the drastic judgment that their home be padlocked until the case is reviewed here.”
The prayer to this petition is as follows:
“1. That a writ of certiorari issue by this Honorable Court to the Criminal Court at Jonesboro, Tennessee, directing said Court and the Clerk thereof to certify and transmit to this Honorable Court the entire record and proceedings in this case.
“2. That the judgment of the said Criminal Court be reviewed and that the error complained of be cured, and the petition dismissed.
“3. That the writ of supersedeas issue to stay all further proceedings on said judgment.”
It is sworn to and there appears in the record a notice signed by counsel and addressed to the District Attorney General in which it is said:
“You are hereby notified that Mr. and Mrs. Charles V. Caldwell will, on the 10th day of August, 1963, present to the Supreme Court, at Knoxville, Tennessee, or to one of the Judges thereof, their petition for writs *213of certiorari, seeking to have this case reviewed, and to have the judgment of the Criminal Court of Washington County, Tennessee, reversed and the case dismissed; and also for the writ of supersedeas to stay further action on the judgment pending the review.
This 2nd day of August, 1963.”
There is attached to the petition a statement by the Attorney General that he received the notice on August 2, 1963.
On the hack sheet of this document is the usual form of a fiat which is necessary issue when a writ of super-sedeas is prayed for. That fiat is typed, but so far as this record shows it is entirely just a blank and was never presented to any Justice of the Supreme Court, nor to any member of the Court of Appeals of the Eastern Section of Tennessee, nor to any member of any Court of Appeals elsewhere, and thus there is no fiat shown to have authorized the issuance of certiorari or supersedeas.
There is an answer to this petition filed by the Honorable Lodge Evans, District Attorney General, First Circuit, Elizabethton, Tennessee.
The Section of the Code, T.C.A. sec. 16-308 which authorizes the issuance of a writ of supersedeas to stay a prohibitory injunction reads as follows:
“Supersedeas by judges. — The judges of the Supreme Court, or any one of them, on a proper case being made out, shall have the authority to grant the process of supersedeas to an execution, returnable to their own court, in the same manner the Supreme Court, whilst in session, can grant such process, also grant super-sedeas to the execution of an interlocutory decree of an inferior court, in the cases provided for in sec. 27-103.”
*214Tims it would appear that this petition was filed in the Supreme Court and was presented to one of the Judges at least, and there being no showing that the Judge directed the issuance of a writ of supersedeas, it is assumed that he refused to do so, for this record stayed somewhere in that Court from the time it was filed with the Supreme Court Clerk in Knoxville on October 3, 1963, until the order was entered on November 14,-1963, in which that Court said:
“In this cause it appearing to the Court that the appeal prayed and granted in this cause should have been to the Court of Appeals instead of this Court.”
Then the order transmitting the record to this Court as is copied hereinbefore.
There is nothing in the record to show that a Judge or the Supreme Court as a body considered it proper to issue the writ of supersedeas, and in fact there is nothing on the minutes that indicates that it did so.
Then the question arises what authority has the Court of Appeals either to sustain the judgment of the Court or reverse the judgment of the Court below? Certainly it could not reverse a judgment of a trial Court, which judgment was not shown in the record anywhere to have been filed or entered on the minutes, and to reverse the Court below it would have to be done upon an appeal allowed and perfected to this Court by some proper entry. Of course if this Court is to supersede a judgment of a lower Court, there would have to be a judgment and entry thereof, which could be interlocutory or otherwise, shown in a technical transcript of the record, but there is none, and regardless of what the parties may have agreed among themselves, if there is any agreement about it, *215which, the record docs not show, this Court has no jurisdiction in any case oyer an order of the Court below, the order of which does not show that it was ever drawn, ever entered on the minutes, or appears in the record filed in this Court at any place, whether we are considering an appeal or supersedeas proceeding. Therefore, we have no judgment before us. We have no interlocutory decree before us. We have no interlocutory order before us. All there is before this Court is the statement that was made by counsel to the Court below as shown in what is referred to* as the bill of exceptions, which is the statement by Mr. Mitchell, counsel for these defendants in the padlock case:
“If Your Honor, please, we respectfully save exceptions to Your Honor’s ruling and draw an appropriate Order to appeal it.
“THE COURT: All right.”
In Dalton v. Dean, 22 Tenn.App. 56, 117 S.W.(2d) 973, it is expressly held by this Court and concurred in by the Supreme Court for the State of Tennessee, that this Court has no jurisdiction of any judgment of a Court below when it is not shown to have been entered on the minutes of the Court. We have cited that case many times in this Court when the record appeared to be in better condition than it is here in the instant ease. In that case it is said:
“Although this Court is reluctant to raise a question not being made by attorneys for either party, yet the plight of this record presents a jurisdictional question that challenges the legal right of this Court to review this case, and therefore cannot be ignored.
*216‘ ‘ Tlie only judicial act of the trial court presented m this record is the judgment of the court dismissing plaintiff’s suit and adjudging the costs against him. Before this Court can take jurisdiction there must appear as a part of the technical record a minute entry recording the final judgment of the trial court, the disposition of the motion for a new trial, and an appeal prayed and granted. Jurisdiction cannot he conferred by consent of the parties.”
If it could be said that because the Attorney General has filed some sort of an answer to the petition for super-sedeas, that such jurisdiction is waived, there would still have to be an entry of the judgment of the Court on the record in order to give this Court jurisdiction.
In Dalton v. Dean, supra, it is said:
"A recital in a bill of exceptions that an appeal has been granted is not sufficient (Sellars v. Sellars, [17 Pickle [606], 607], 101 Tenn. 606, 49 S.W. 735). Nor is a statement in an agreement of parties, in the absence of any entry or judicial grant of appeal. (Cowan v. Hatcher [Tenn.Ch.App.] 48 S.W. 328). Teasdale & Co. v. Manchester Produce Co., 104 Tenn. 267, 269, 56 S.W. 853.”
Again it is said:
“The stipulation is without effect. Jurisdiction cannot be conferred by consent of parties, and this maxim applies as well to appellate jurisdiction as to original jurisdiction. Barnes v. Noel, 131 Tenn. 126, 134, 174 S.W. 276, 278.”
Therefore, it appears to this member of the Court that the only thing this Court has any jurisdiction to do in the *217instant case is simply to set down its order in which, it is recited that in view of the fact that the record in this case does not show that the judgment of the Court sought to he superseded was ever prepared, signed by the trial Judge, entered on the minutes, and appears in no form or shape in this record, the writ of supersedeas is denied and the case is dismissed at the cost of the petitioner. There being no bond appearing in the case, the costs can not be taxed to any surety.
Thus would I dispose of the case, and so feeling, I respectfully dissent from the majority opinion.